P/F

      UNITED STATES DISTRICT COURT
      EASTERN DISTRICT OF NEW YORK
                                                                ■X

        STRIKE 3 HOLDINGS, LLC,

                                    Plaintiff,
                                                                               MEMORANDUM & ORDER
                     -against-
                                                                                19-CV-00945 (NGG)(RLM)

       JOHN DOE subscriber assigned IP address 47.16.97.85,


                                    Defendant.
                                                                 X
      NICHOLAS G. GARAUFIS, United States District Judge.

             Plaintiff Strike 3 Holdings, LLC ("Strike 3") has moved ex parte, pursuant to Federal

      Rule of Civil Procedure 26(d)(1), for leave to serve a Rule 45 subpoena prior to a Rule 26(f)

      conference. (See Mot. To Serve Subpoena ("Mot.") (Dkt. 5).) Specifically, Strike 3 seeks to

      serve a subpoena on Optimum Online ("Optimum"), an Internet Service Provider ("ISP"), to

      ascertain the identity of the John Doe defendant in this case, whose Internet Protocol ("IP")

      address has been associated with alleged infringement of Strike 3's copyrighted works. (See

      Mem. in Supp. of Mot. ("Mem.") (Dkt. 5-1).) For the following reasons. Plaintiff's motion is

      GRANTED.


        I.   FACTUAL BACKGROUND


             Strike 3 is an adult entertainment company that holds the copyright to numerous adult

      films, which are distributed to paying subscribers through a variety of websites. (See Compl.

      (Dkt. 1)12.) To prevent infringement of its copyrights. Plaintiff has contracted with

      investigations firm IPP International UG ("IPP") to monitor the internet for illegal distribution of

      its films. (See Decl. of Tobias Fieser ("Fieser Deck") (Dkt. 5-3) H 4-5.) IPP uses forensic

      software to track the IP addresses of computers that share Plaintiffs films through peer-to-peer

      networks using BitTorrent to share files. (Ifr H 5-7.) BitTorrent is a software protocol that

                                                       1
divides digital files into parts to make sharing the file with other computers on a network more

efficient.     In re BitTorrent Adult Film Copyright Infringement Cases, 296 F.R.D. 80, 83

(E.D.N.Y.), report & recommendation adopted siA nom.. Patrick Collins. Inc. v. Doe 1,

288 F.R.D. 233(E.D.N.Y. 2012). Once a file has been divided into parts, BitTorrent creates a

'torrent"—essentially, a master list ofthe parts and a set of instructions that allows a computer to

reassemble parts downloaded from a network into the original file. Id. Upon opening a torrent, a

user's computer requests parts from other computers on the network—commonly called

"peers"—and begins downloading. See Digital Sin. Inc. v. Does 1-176. 279 F.R.D. 239,241

(S.D.N.Y. 2012). Once one or more parts have downloaded,the user's computer will also begin

uploading those parts to other peers that make requests for the same file, in the process sharing

the computer's IP address with those requestors. S^ id,; see also Compl.        17-19.

       IPP downloaded several of Strike 3's films via a BitTorrent network and captured the IP

addresses ofcomputers that were hosting and sharing the films. (See Fieser Decl. UK 7-11.)

Based on IPP's data, Strike 3 alleges that Defendant, identified only as the user associated with

the IP address 47.16.97.85, downloaded and shared 56 of its films. (Compl. T[ 4.) Accordingly,

Plaintiff has requested leave to serve Optimum, Defendant's ISP, with a subpoena requiring it to

disclose the identity ofthe account holder associated with the allegedly infringing IP address.

 11.   LEGAL STANDARD


       Parties may not generally engage in discovery before satisfying the meet and confer

requirement of Federal Rule of Civil Procedure 26(f). See Digital Sin. 279 F.R.D. at 241.

However, a party may engage in expedited discovery pursuant to a court order.

Fed. R. Civ. P. 26(d)(1). In this circuit, courts assess applications for expedited discovery prior

to a Rule 26(f) conference under a "flexible standard ofreasonableness and good cause." Id
 (quoting Awash v. Bank Al-Madina. 233 F.R.D. 325, 327(S.D.N.Y. 2005). When, as here, a

 party makes an ex parte motion, courts apply "particularly careful scrutiny." Awash.233 F.R.D.

 at 327.


           The Second Circuit has held that courts should examine the following factors when

 considering whether a copyright infringement plaintiff has established good cause for expedited

 discovery:(1)the concreteness ofthe plaintiff's showing of a prima facie claim of actionable

 harm from infringement,(2)the specificity ofthe request for discovery,(3)the absence of

 alternative means to obtain the subpoenaed information,(4)the plaintiffs need for the

 subpoenaed information to advance the claim, and (5)the defendant's expectation of privacy.

 See Arista Records. LLC v. Doe 3. 604 F.3d 110, 119(2d Cir. 2010)(citation omitted).^

 m.        DISCUSSION


           A. The Arista factors


           All ofthe Arista factors weigh in Strike 3's favor, and, as such. Strike 3's motion for

 expedited discovery is granted.

           First. Strike 3 has established a nrima facie claim for copyright infringement. To make

 out an infringement claim, a plaintiff must demonstrate "(1) ownership of a valid copyright in the

 item and(2)unauthorized copying." Inti Swaps & Derivatives Ass'n. Inc. v. Socratek. L.L.C..

 712 F. Supp. 2d 96, 102(S.D.N.Y. 2010)^citing Tufenkian frnport/Export Ventures. Inc. v.

 Einstein Moomiv. Inc.. 338 F.3d 127,131 (2d Cir. 2003)). Strike 3 has provided Copyright

 Registration numbers indicating that it is the owner of valid copyrights for most ofthe films it




'Although first articulated in an opinion deciding a motion to quash a Rule 45 subpoena to an anonymous
defendant's ISP, courts have also applied the factors when assessing a plaintiff's initial ex parte motion for a
Rule 45 subpoena.        In re BitTorrent Adult Film Copyright Infringement Cases. 296 F.R.D. at 80.
alleges that Defendant downloaded. (Salable ofInfringed Works(Dkt. 1-2).)^ Taking the

record as a whole. Plaintiff has also alleged with sufficient specificity the date and time the

alleged copying occurred and the technological means Defendant employed to copy its films.

rSee Compl.        17-32; Table ofInfringed Works; Fieser Deck                  4-12; Deck of Susan Stalzer

(Dkt. 5-5) UK 7-11.)

         Second, Plaintiff has made a request for discovery that is sufficiently specific, asking for

Optimum to provide only Defendant's name and physical address. See Malibu Media, LLC v.

Doe,No. 14-CV-4808 (JS), 2016 WL 4574677, at *6(E.D.N.Y. Sept. 1, 2016)(collecting

BitTorrent copyright infringement cases where subpoenas of similar scope were granted). The

information provided should be sufficient for Strike 3 to serve Defendant with notice ofthis suit.

         Third, the court is unaware of other means that Plaintiff could use to gain access to the

information it seeks through its subpoena. As other courts have noted, an ISP is the only entity

that can identify the owner of a particular IP address, and federal regulations generally prevent

civil litigants from accessing an ISP's records without a subpoena. See, e.g., John Wilev &

Sons,Inc. v. DoeNos. 1-30, 284 F.R.D. 185,190(S.D.N.Y. 2012)("[lJ]se ofthe BitTorrent

software is 'largely anonymous' except insofar as it requires a user to broadcast the user's IP

address."(citation omitted)); Digital Sin. 279 F.R.D. at 241 (S.D.N.Y. 2012)(explaining that

"[ajbsent a [c]ourt-ordered subpoena, many ofthe ISPs, who qualify as 'cable operators' for

purposes of47 U.S.C. § 522(5), are effectively prohibited by 47 U.S.C. § 551(c)from disclosing

the identities ofthe putative defendants").


^ The vast majority of Plaintiffs films have been registered, but several are listed only with application numbers
from the Copyright Registration Office. ("See Entries 8,21,43,46 in Table ofInfringed Works.) Courts in the
Eastern and Southern Districts ofNew York have held that lack ofregistration is a fatal defect to a claim of
copyright infringement. See K-Beech. Inc. v. Does 1-29. No. 11-CV-3331(JTB),2011 WL 4401933, at *1
(E.D.N.Y. Sept. 19, 2011)(explaining that "[w]hile failure to register a work does not deprive a federal court of
jurisdiction over an action for infringement, valid registration is an element ofan infringement claim"). However,
Strike 3's remaining valid copyrights serve as an adequate basis for requesting expedited discovery.
        Fourth, without Defendant's physical address, Plaintiff will be unable to proceed because

it will be unable to effectuate service.     In re Various Strike 3 Holdings. LLC Copyright

Infringement Cases. No. 17-CV-6717(ENV),2018 WL 3404142, at *3(E.D.N.Y. July 11, 2018)

(reasoning that "without the ability to subpoena the internet service provider, plaintiff will be

unable to serve each defendant, which would effectively terminate each action without an

adjudication on the merits").

        Finally, although Defendant has a recognized privacy interest in her IP address, this

interest is outweighed by Plaintiff's allegations of copyright infringement. See Arista Records.

604 F.3d at 124("[Defendant's] expectation of privacy for sharing copyrighted music through an

online file-sharing network [was] simply insufficient to permit him to avoid having to defend

against a claim of copyright infringement.").

        B. Protective Order


        Although Strike 3's motion is granted, the court finds that there is also good cause to

issue a protective order to protect Defendant from "annoyance, embarrassment, oppression, or

undue burden or expense." Fed. R. Civ. P. 26(c)(1). BitTorrent copyright infringement cases

involving anonymous defendants are subject to unique risks offalse positive identification

because the account holder whose identity is disclosed to the plaintiff may not be the individual

who infringed the plaintiffs copyright.       Digital Sin. 279 F.R.D. at 242(noting that, during

an^parte conference, plaintiffs counsel had "estimated that 30% ofthe names turned over by

ISPs are not those ofindividuals who actually downloaded or shared copyrighted material"

(emphasis omitted)). Beyond being mistakenly brought into litigation, account holders face the

additional risk ofreputational harm if plaintiffs publicly, but incorrectly, accuse them of

infringing the copyright to an adult film.      Digital Sin. Inc. v. Does 1-27. No. 12-CV-3873
(JMF),2012 WL 2036035, at *4(S.D.N.Y. June 6, 2012). Moreover, as other courts have noted,

 a protective order is particularly appropriate in BitTorrent copyright infringement cases

 involving adult films(and especially in cases involving Strike 3)because few ofthese cases

 move beyond the filing of a complaint and granting of a motion for expedited discovery. See

 Strike 3 Holdings. LLC v. Doe.No. 19-CV-1152(MPS),2019 WL 3859514, at *2-4(D. Conn.

 Aug. 16, 2019)(noting that "[t]his case is one of over one hundred cases brought in this District

 since 2017 by ... Strike 3 ... against a John Doe defendant...." and that "In nearly every case,

 Strike 3 has filed a notice of voluntary dismissal before any defendant appeared to answer the

 complaint."). Several courts have cited this trend as a grov^ng cause for concern due to the

 significant possibility that the subpoenaed information may be used to procure a coercive

 settlement,        at *4: Strike 3 Holdings. LLC v. Doe. 331 F.R.D. 14,18 (E.D.N.Y. 2019).

        Accordingly, while Strike 3's motion is granted, the court also orders the following

 protective conditions. Failure to comply with any ofthese conditions may result in sanctions.

1) Strike 3 may immediately serve a Rule 45 subpoena on Optimum,the ISP identified in its
   motion, to obtain information to identify John Doe,specifically his true name and current and
   permanent address. Plaintiff may not subpoena Optimum for John Doe's email addresses or
   telephone numbers. The subpoena shall attach a copy ofthis order, along with the attached
    "Notice to Defendant."

2) Optimum will have 60 days from the date of service ofthe Rule 45 subpoena upon them to
   serve John Doe with a copy ofthe subpoena, a copy ofthis order, and a copy ofthe attached
    "Notice to Defendant." The order should be attached to the "Notice to Defendant" such that
    the "Notice to Defendant" is the first page ofthe materials enclosed with the subpoena.
    Optimum may serve John Doe using any reasonable means, including written notice sent to
    his last known address, transmitted by first-class mail or overnight service.
3) John Doe shall have 60 days from the date of service ofthe Rule 45 subpoena and this Order
   upon him to file any motions with this court contesting the subpoena (including a motion to
   quash or modify the subpoena), as well as any request to litigate the subpoena anonymously.
   Optimum may not turn over John Doe's identifying information to Strike 3 before the
   expiration ofthis 60-day period. Additionally, if John Doe or Optimum files a motion to
   quash the subpoena. Optimum may not turn over any information to Strike 3 unless the court
   issues an order instructing Optimum to do so.
4) If that 60-day period lapses without John Doe or Optimum contesting the subpoena,
   Optimum shall have 10 days to produce the information responsive to the subpoena to
   Plaintiff. John Doe,should he move to quash the subpoena or to proceed anonymously, shall
    at the same time as his filing notify Optimum.
5) Optimum shall preserve any subpoenaed information pending the resolution of any timely-
    filed motion to quash.
6) Optimum shall confer with Strike 3 and shall not assess any charge in advance of providing
   the information requested in the subpoena. Should Optimum elect to charge for the costs of
   production, it shall provide a billing summary and cost report to Plaintiff.
7) Strike 3 shall provide a copy to Optimum ofthis Memorandum and Order along with any
   subpoenas issued pursuant to this order.
8) Any information ultimately disclosed to Strike 3 in response to the subpoena authorized by
   this order may be used by Strike 3 solely for the purpose of protecting Strike 3's rights as set
   forth in its complaint.
9) Strike 3 shall file on the docket, under seal, the terms ofany settlement agreement with
    Defendant John Doe. Should Strike 3 choose to dismiss this case for reasons other than
    settlement, it shall file a statement so indicating and identifying those reasons on the docket.

10) Even after any dismissal, the court will retain jurisdiction for the purposes of enforcing this
    order.

 IV.    CONCLUSION


        For the reasons set out above and subject to the conditions ordered herein. Plaintiff's

motion to serve a Rule 45 subpoena on Optimum (Dkt. 5)to obtain the Defendant's identity and

physical address is GRANTED.


        SO ORDERED.                                                    s/Nicholas G. Garaufis

Dated: Brooklyn,New York                                              NICHOLAS 0. GARAUFIS
        September.^.)?2019                                            United States District Judge
                                   NOTICE TO DEFENDANT

1.    You are the defendant in Strike 3 Holdings, LLC v. John Doe.No. 2:19-CV-00945-NGG-
      RLM,a case now pending before the Honorable Nicholas G. Garaufis, United States
      District Judge for the Eastern District ofNew York.
2.    Attached is an Order from Judge Garaufis, which sets forth certain deadlines and
      procedures related to this case.
3.    You may hire a lawyer to represent you in this case or you may proceed pro se (that is, you
      may represent yourself without the assistance ofa lawyer). If you choose to proceed pro se.
      all communications with the court should be through the Pro Se Office ofthe United States
      District Court for the Eastern District of New York. The Pro Se Office is located in the
      United States Courthouse, 225 Cadman Plaza East, New York, N.Y. 11201, and may be
      reached by telephone at(718)613-2665.
4.    The plaintiff in this case has filed a lawsuit claiming that you have illegally downloaded
      and/or distributed one or more adult films using your computer.
5.    The plaintiff may not know your actual name or address, but it does know the Internet
      Protocol address ("IP address") ofthe computer associated with the alleged downloading
      and/or distributing.
6.    The plaintiff has filed subpoenas requesting your identity and contact information from
      your Internet Service Provider ("ISP").
7.    If you do not want your ISP to provide this information to the plaintiff and you believe
      there is a legal basis for the ISP to withhold the information, you may file a motion to
      "quash" or "modify" the subpoena. This must be done within 60 days ofthe date that you
      receive this notice from your ISP. If you choose to proceed pro se. your motion to quash or
      modify the subpoena should be mailed to the Pro Se Office.
8.    If you move to quash the subpoena or otherwise move to prevent your name from being
      turned over to the plaintiff, you may proceed anonymously at this time. Nevertheless, if
      you are representing yourself, you will have to complete an information card that you can
      obtain from the Pro Se Office. This information is solelv for use bv the court and the court
      will not provide this information to lawyers for the plaintiff unless and until it determines
      there is no basis to withhold it. The court must have this information so that it may
      communicate with you regarding the case.
9.    Even if you do not file a motion to quash or modify the subpoena, you may still proceed in
      this case anonymously at this time. This means that the court and the plaintiff will know
      your identity and contact information, but your identity will not be made public unless and
      until the court determines there is no basis to withhold it.

10.   If you want to proceed anonymously without filing a motion to quash or modify the
      subpoena, you (or, if represented, your lawyer)should provide a letter stating that you
      would like to proceed anonymously in your case. If you choose to proceed pro se. your
      letter should be mailed to the Pro Se Office, as described in paragraph 3. This must be done
      within 60 days ofthe date that you receive notice from your ISP that you are a defendant in
      this case. You should identify yourself in your letter by the case in which you are a
      defendant and your IP address. If you submit this letter, then your identity and contact
      information will not be revealed to the public unless and until the court says otherwise.

                                                  8
